 
 
I 
111th CONGRESS
1st Session
H. R. 4180 
IN THE HOUSE OF REPRESENTATIVES 
 
December 2, 2009 
Mr. Hastings of Florida (for himself, Mr. Moran of Virginia, Mrs. Capps, Ms. Berkley, Ms. Norton, Mr. Stark, Ms. Watson, Ms. Edwards of Maryland, Mr. Grijalva, Mr. Grayson, Ms. Chu, Mr. Meeks of New York, Mr. Cummings, Mr. Hall of New York, Mr. Ackerman, Ms. Speier, Ms. Loretta Sanchez of California, Mr. Ellison, Mr. Dingell, Mr. Blumenauer, Ms. Woolsey, Ms. Kilpatrick of Michigan, Ms. Clarke, Ms. Pingree of Maine, Ms. Hirono, Mr. Filner, Mr. Abercrombie, and Mr. Walz) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to include the disclosure of sexual orientation by a member of the Armed Forces to a Member of Congress as a lawful and protected communication and to prohibit retaliatory personnel actions against members of the Armed Forces who make such a disclosure in a Congressional hearing or who testify, for or against, the policy concerning homosexuality in the Armed Forces. 
 
 
1.Short titleThis Act may be cited as the Honest and Open Testimony Act. 
2.Prohibition of retaliatory personnel actions against members of the Armed Forces who testify honestly and openly about their sexual orientation in a Congressional hearing or who testify regarding the policy concerning homosexuality in the Armed Forces 
(a)Protected communicationSubsection (a) of section 1034 of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)Protected communication with a Member of Congress covered by paragraph (1) includes testimony by a member of the armed forces in a Congressional hearing regarding the policies set forth in subsection 654(b) of this title, including testimony by the member that discloses or affirms that the member is homosexual, bisexual, or transgender. Such communication is lawful and may not be restricted.. 
(b)Prohibition of retaliatory personnel actions in response to protected communicationSubsection (b) of such title is amended by adding at the end the following new paragraph: 
 
(3)In the case of a member of the armed forces who makes a protected communication described in subsection (a)(3), any application of the policies set forth in subsection 654(b) of this title (or threat to apply the policies) to the member shall be considered to be an unfavorable personnel action prohibited by paragraph (1).. 
 
